Citation Nr: 1120161	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a December 2006 rating decision of the VA Regional Office in Portland, Oregon, that denied service connection for PTSD.  During the pendency of the appeal, the Veteran moved and jurisdiction is now with the RO in Boise, Idaho.

This case was previously before the Board in March 2010 at which time the claim was remanded for further development.  As was noted in the March 2010 decision/remand, although the Veteran filed a claim for PTSD, the record reasonably raises claims for depression and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In its March 2010 decision/remand, the Board denied service connection for PTSD but remanded the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam as an Infantryman.

2.  A current psychiatric disorder is related to active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as a major depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that an acquired psychiatric disorder is related to his service in the United States Army from January 1969 to January 1971.  Specifically, he claims that he began experiencing psychiatric problems during his service and that his psychiatric problems were recently aggravated due to current life stressors.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service records reflect that the Veteran served in Vietnam as an Infantryman.  He had no complaints of, treatment for, or diagnoses related to any psychiatric symptomatology while on active duty.  On examination in January 1971 for discharge from service, his psychiatric status was evaluated as normal.

In April 2006, the Veteran filed a claim for service connection for PTSD and depression.  The claim for PTSD was denied by the Board in March 2010 because stressors could not be verified.  The claim for a psychiatric disorder other than PTSD was remanded for further development.

In April 2010, the Veteran underwent a VA psychiatric examination.  The examination report noted that the claims file was thoroughly reviewed in conjunction with the examination.  The examiner diagnosed the Veteran with a major depressive disorder.  Significantly the examiner opined as follows: 

[i]t is the opinion of this examiner that the Veteran's major depressive disorder is caused by or a result of the Veteran's military service, or is otherwise connected to service.  There is no other etiology for his depressive symptoms, other than current life stressors.  However, the Veteran reported that his mood symptoms have been present since his military service and have been exacerbated by his life stressors.  Therefore, the etiology of the major depressive disorder is the Veteran's military service.

Based on the opinion above, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder, is warranted.  While service treatment records are negative for psychiatric problems and the first indication of psychiatric problems in the claims file is dated many years after discharge, the April 2010 VA examiner's opinion provide a medical nexus opinion between the Veteran's current major depressive disorder and service.  There is no contrary medical evidence of record.  Therefore, the appeal is granted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder, is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


